Case 2:21-cv-02961-FMO-PD Document 9 Filed 05/07/21 Page 1 of 2 Page ID #:21

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:21-cv-02961-FMO-PD                                          Date: May 7, 2021
Title       Jakub Madej v U S Bank National Association




Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                      N/A
                 Deputy Clerk                              Court Reporter / Recorder

        Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

                None Present                                   None Present

Proceedings:          Order Re: Plaintiff’s Payment of the Filing Fee

       On April 2, 2021, Plaintiff Jakub Madej filed a Complaint for violations
of the Telephone Consumer Protection Act (“TCPA”) against Defendant U.S.
Bank National Association, d/b/a Elan Financial Services. [Dkt. No. 1.]
Plaintiff also filed a document entitled “Payment of the Filing Fee” that
requested the Clerk of the Court to take $402 from Plaintiff’s bank account.
[Dkt. No. 4.] This document was construed as a request to proceed in forma
pauperis, although Plaintiff did not file a Form CV 60, “Request to Proceed In
Forma Pauperis with Declaration in Support.”

       On April 12, 2021, a text entry scheduling notice was docketed
indicating that Plaintiff was emailed Form CV 47 which notified Plaintiff
that personal checks are not accepted by the Court and that Plaintiff must
submit a cashier’s check or money order. The letter further notified Plaintiff
that if he did not respond within 30 days, his action could be dismissed. A
Form CV 60 request to proceed in forma pauperis was also emailed to
Plaintiff. [Dkt. No. 7.]

       On April 13, 2021, a text entry scheduling notice was docketed
notifying Plaintiff that money orders or cashier’s checks are accepted for the
filing fee, but personal checks are not accepted. [Dkt. No. 8.]



CV-90 (03/15)                        Civil Minutes – General                        Page 1 of 2
Case 2:21-cv-02961-FMO-PD Document 9 Filed 05/07/21 Page 2 of 2 Page ID #:22

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. 2:21-cv-02961-FMO-PD                                     Date: May 7, 2021
Title      Jakub Madej v U S Bank National Association


       To date, Plaintiff has not paid the filing fee. The deadline to pay the
filing fee is May 13, 2021. If Plaintiff fails to pay the filing fee by that date,
this action will be dismissed.

IT IS SO ORDERED.




                                                           Initials of Preparer      im




CV-90 (03/15)                    Civil Minutes – General                          Page 2 of 2
